t c no united_states tax_court robert and linda yuen petitioners v commissioner of internal revenue respondent docket no filed date on date ps filed a request for abatement of interest with r for the taxable_year on date r notified ps that their request for abatement of interest was denied on date ps resubmitted to r a request for abatement of interest for the taxable_year presenting the same claim and basis for relief as their original request on date r informed ps that r had rejected ps' attempt to resubmit their request for abatement of interest on the ground that r had considered and denied the request on date on date ps filed a petition with the court seeking a review of r's denial of their request for abatement of interest pursuant to sec_6404 i r c r moved to dismiss the petition for lack of jurisdiction held the court lacks jurisdiction under sec_6404 to review a request for abatement of interest that was filed by the taxpayer and denied by the commissioner prior to the effective date of sec_6404 i r c see 109_tc_96 held further because ps' original request for abatement of interest for was filed and denied prior to the effective date of sec_6404 i r c ps' resubmission of their request for abatement of interest on date does not provide a basis for ps to invoke the court's jurisdiction pursuant to sec_6404 i r c robert and linda yuen pro sese laurel m robinson and wendy abkin for respondent opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction under sec_6404 to consider the petition filed in this case as explained in greater detail below we shall grant respondent's motion section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background on date robert and linda yuen petitioners filed a petition for redetermination with the court assigned docket no 7495-94s contesting a notice_of_deficiency that respondent had issued to petitioners for on date the court entered a stipulated decision in docket no which stated that petitioners are liable for a deficiency in income_tax for in the amount of dollar_figure and that petitioners are not liable for the accuracy-related_penalty under sec_6662 the stipulated decision further stated that petitioners agreed to waive the restrictions that normally would prohibit the assessment and collection of the deficiency and statutory interest until the decision of the tax_court was final on or about date petitioners filed with respondent a form_843 claim_for_refund and request for abatement requesting that respondent abate interest for the taxable_year in the amount of dollar_figure petitioners asserted in their request that the irs had conceded its errors during meeting and that petitioners' liability for interest for had been compromised as part of the negotiations leading to the entry of the stipulated decision in docket no 7495-94s petitioners further asserted that respondent had acknowledged that the stipulated decision in docket no 7495-94s represented a compromise of petitioners' entire tax_liability for when respondent accepted petitioners' payment by check which contained the statement compromise settlement in full on or about date respondent's ogden service_center sent a letter to petitioners stating that petitioners' request for abatement of interest for had been denied on the ground that petitioners had failed to show that the interest owing was attributable to an error or delay caused by an internal_revenue_service irs employee performing a ministerial_act the letter further stated that the decision entered in petitioners' tax_court case indicated that statutory interest would be assessed on or about date petitioners filed a protest of the denial of their request for abatement of interest with respondent's fresno appeals_office petitioners' protest repeated the allegations contained in petitioners' form_843 dated date on date the fresno appeals_office issued a detailed three-page letter denying petitioners' interest abatement reguest in full appeals officer paul sivick was listed as the contact person in the date letter on date respondent received a second form_843 from petitioners dated date there is no explanation in the record for the 2-year lapse between the date the form_843 was purportedly signed and the date that respondent received it an internal document from the irs dated date indicates that petitioners' interest abatement claim had previously been filed and denied and that no further claims would be considered on date petitioners wrote to respondent seeking to appeal the disallowance of their interest abatement claim ina response dated date john tagliamento chief of the joint compliance branch in fresno informed petitioners that their request for abatement of interest had been disallowed and that petitioners would have to pay the interest and seek a refund in the federal district_court or the court of federal claims however a little more than a week later jerry li an irs employee with the san francisco appeals_office wrote to petitioners in response to an earlier telephone call mr li informed petitioners that their request for abatement of interest had been disallowed by appeals officer sivick on date and that the tax_court had jurisdiction to review such matters mr li enclosed with his letter a sample of a final_determination letter disallowing a request for abatement of interest inguired whether petitioners had received such a letter and provided petitioners with the court's address so they could request a form petition on date respondent's fresno appeals_office received a third form_843 from petitioners dated date on date appeals officer sivick wrote a letter to petitioners which states in pertinent part i have been told by my national_office liaison that i am to reject your form_843 claim_for_abatement of interest under code sec_6404 back in i considered a previous request for abatement of interest and i made the decision that no interest should be abated it is the service's position that claims denied prior to the enactment of the provisions of the taxpayer's bill of right sec_2 date will not be given the opportunity to re-file their claims in an attempt to petition the united_states tax_court therefore this letter does not qualify as a final_determination letter as i am merely notifying you that your form_843 is being rejected rather than denied since you have already had the merits of your case considered under the provisions of law in effect at the time your claim was considered all of the form sec_843 that petitioners submitted to respondent refer to the tax period as january through date all of the form sec_843 present the same claim that the settlement of docket no which concerned a deficiency for the taxable_year included a compromise of all taxes and interest the form_843 submitted on date seeks an abatement of dollar_figure in contrast to the original abatement reguest which sought an abatement of dollar_figure we assume that the difference is the continual accrual of interest during the intervening period on date petitioners filed a petition in the instant case seeking review of respondent's denial of their request for abatement of interest at the time the petition was filed petitioners resided in san francisco california in response to the petition respondent filed a motion to dismiss for lack of jurisdiction on the ground that petitioners’ request for abatement of interest was filed and denied prior to the effective date of sec_6404 petitioners filed an objection to respondent's motion to dismiss asserting that their petition is valid inasmuch as petitioners resubmitted their request for abatement of interest to respondent after the effective date of sec_6404 discussion the question presented is whether the court has jurisdiction pursuant to sec_6404 to review respondent's rejection or denial of petitioners' request for abatement of interest for the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 sec_6404 codified under sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest in sum the court is vested with jurisdiction to review the commissioner's denial of a taxpayer's request for abatement of interest if the taxpayer files a petition with the court within days after the date that the commissioner mails to the taxpayer a valid final_determination not to abate interest see sec_6404 rule b 109_tc_92 sec_302 of tbor 110_stat_1458 provides that sec_6404 applies to requests for abatement after the date of the enactment of this act tbor was enacted on date the legislative_history underlying sec_6404 is contained in h rept pincite 1996_3_cb_49 which states present law federal courts generally do not have the jurisdiction to review the irs's failure to abate interest reasons for change the committee believes that it is appropriate for the tax_court to have jurisdiction to review irs's failure to abate interest with respect to certain taxpayers explanation of provision the bill grants the tax_court jurisdiction to determine whether the irs's failure to abate interest for an eligible_taxpayer was an abuse_of_discretion the tax_court may order an abatement of interest the action must be brought within days after the date of mailing of the secretary's final_determination not to abate interest an eligible_taxpayer must meet the net_worth and size requirements imposed with respect to awards of attorney's_fees no inference is intended as to whether under present law any court has jurisdiction to review irs's failure to abate interest effective date the provision applies to requests for abatement after the date of enactment the commissioner's authority to abate interest assessments attributable to errors and delays by an officer_or_employee of the irs originated with the enactment of sec_6404 under the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 the commissioner is authorized to abate interest accruing with respect to deficiencies or payments for tax years beginning after date see tra sec_1563 100_stat_2762 respondent maintains that we lack jurisdiction under sec_6404 to review the rejection or denial of petitioners' request for abatement of interest for on the ground that petitioners’ original request for abatement of interest was filed and denied prior to date--before sec_6404 went into effect petitioners counter that the resubmission of their -- - request for abatement of interest to respondent on date and denial or rejection on date provides a basis for petitioners to invoke the court's jurisdiction pursuant to sec_6404 notwithstanding that their original request for abatement of interest was denied by respondent prior to date this case presents an issue concerning the court's jurisdiction under sec_6404 although we have not had the opportunity to consider the specific question presented in this case we have analyzed the impact of the effective date of sec_6404 on the court's jurisdiction under slightly different circumstances in banat v commissioner supra pincite we held that the taxpayer had properly invoked the court's jurisdiction pursuant to sec_6404 with respect to a request for abatement of interest filed with the commissioner prior to the effective date of sec_6404 but denied by the commissioner after the effective date of the provision see goettee v commissioner tcmemo_1997_454 on the other hand in 109_tc_96 we held that the court lacked jurisdiction pursuant to sec_6404 to review the commissioner's denial of a request for abatement of interest where the request was filed and denied prior to the effective date of sec_6404 in white v commissioner supra pincite- we declined to consider the taxpayers’ argument that they could resubmit their request for abatement of interest after date and thereby qualify to invoke the court's jurisdiction under sec_6404 in sum the court has concluded that sec_302 of tbor 110_stat_1458 which provides that sec_6404 applies to requests for abatement after the date of the enactment of this act limits the court's jurisdiction to the review of the denial of requests for abatement of interest where the denial occurs after date see white v commissioner supra banat v commissioner supra consistent with white v commissioner supra and banat v commissioner supra the court lacks jurisdiction to review respondent's date denial of petitioners' request for abatement of interest filed in date moreover we agree with respondent that petitioners' resubmission of their request for abatement of interest to respondent on date which presented the same claim and ground for relief as their prior submissions does not provide a basis for the court to exercise jurisdiction over the petition filed herein although sec_302 of tbor does not expressly address whether a taxpayer may invoke the court's jurisdiction by resubmitting a previously denied request for abatement of interest after the effective date of sec_6404 we are not persuaded that congress intended for sec_6404 to confer jurisdiction in these circumstances were we to hold otherwise the effective date provision like a limitations_period would fail to perform its purpose inasmuch as it could be defeated by the simple expedient of filing in succession duplicative claims cf 776_f2d_873 9th cir 675_f2d_239 9th cir consequently we reject petitioners' contention that the resubmission of their request for abatement of interest and the denial or rejection of their claim after the effective date of sec_6404 provides a basis for the court to exercise jurisdiction in this case the record in this case indicates that some of respondent's agents may have given petitioners erroneous advice respecting their right to file a petition for review with the court assuming for the sake of argument that petitioners were erroneously advised to file the petition herein erroneous advice does not provide a basis for the court to exercise jurisdiction over a matter not authorized by statute see 95_tc_617 kraft v commissioner tcmemo_1997_476 respondent presents an alternative argument that the court lacks jurisdiction on the ground that the date letter does not constitute a final_determination within the meaning of sec_6404 in the date letter respondent indicated that he was rejecting petitioner's claim and that the letter was not a denial and did not constitute a notice of final_determination letter consistent with our holding that the court lacks jurisdiction over a claim_for_abatement of interest that has been resubmitted to respondent after having been filed by a taxpayer and denied by respondent prior to the effective date of sec_6404 we need not decide the guestion of whether the date letter constitutes a final_determination within the meaning of said provisions consistent with the preceding discussion we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
